DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112 Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 14 calls for “…wherein the at least some of the medical assembly comprises at least some of the Foley catheter.” This language is ambiguous because it defines the medical assembly in terms of overlapping and intermediate degrees of both the medical assembly and Foley catheter. Examiner suggests to remove one of the “at least some of” qualifiers to clarify the claim. 
Claims 15-17 are rejected for depending on a rejected parent claim. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solazzo; Anthony (US 20060009742 A1) in view of Serany; Frank J. Jr. et al. (US 3329261 A).
Regarding claim 1, Solazzo discloses a medical procedure kit (¶ [0002], ergonomic urological catheterization/irrigation tray; ¶ [0011], [0038] , tray 1), comprising: 
a tray (¶ [0011], tray 1); 
comprising a compartment separated by a wall from a lubricating jelly application chamber (¶ [0040] Optional Foley catheter lubricating wells 31 and 33 are available for right handed and left handed users);  and 
an opening allowing access to the lubricating jelly application chamber (Figs. 1, 3-5 and 8, lubricating wells 31 and 33 are each accessible from their top surfaces);  
a container of lubricating jelly disposed within the tray (¶ [0043] FIG. 8 … a tube of lubricant fluid 140); and 
a Foley catheter, wherein the Foley catheter is disposed within the medical procedure kit (¶ [0043] FIG. 8 … catheter 120); 
wherein the lubricating jelly application chamber is configured to receive lubricating jelly from the container of lubricating jelly for lubricating at least a portion of the Foley catheter with the lubricating jelly (¶ [0040], that lubricating material could be applied to the catheter or other insertion device by filling the well with lubricant and then sliding the device through the lubricant in the well).  
Regarding the limitation of an opening allowing access to the lubricating jelly application chamber, Solazzo shows that lubricating wells 31 and 33 are defined by a depressed or concave area with a top opening. 
Solazzo teaches the invention substantially as claimed by Applicant but lacks a coiled tubing and a drain bag. Serany discloses a compact package containing sterile components for catheterization (col. 1, lines 25-30), comprising: 
a tray comprising a compartment (col. 1, lines 60-65, a box 10 having an open top with a tray 12 mounted thereon); and 
a container of lubricating jelly disposed within the tray (col. 3, lines 1-5, A plastic pouch accommodated in a depression 38 in the tray is removed from the latter and the contents including lubricating jelly in an individually sealed pouch 40); and 
a coiled tubing coupled between a Foley catheter and a drain bag, wherein the coiled tubing, the drain bag, and the Foley catheter are disposed within the package (col. 3, lines 20-25, Included in the box 10 beneath the tray 12 are a collapsible drainage bottle 46 and a Foley catheter 48 (partly shown) connected thereto by the drainage tube 49 and ready for use). 
Serany packages accessories for a catheterization procedure which safely store urine drained from a patient. One would be motivated to modify Solazzo with Serany’s coiled tubing and drain bag in order to collect urine without spilling. A skilled artisan would have been able to modify Solazzo with Serany’s coiled tubing and drain bag by including a coiled tubing and drain bag in Solazzo’s tray instead of only a Foley catheter. Therefore, it would have been obvious to modify Solazzo with Serany’s coiled tubing and drain bag in order to safely collect urine during a procedure. 

Regarding claim 2, Solazzo lacks swabsticks. Serany discloses a kit further comprising one or more swabsticks disposed within the tray (col. 2, lines 55-65, The tray also has a depression 32 for balls 34 of cleansing material, e.g. rayon, … The balls are handled by forceps 36). 
Serany adds accessories for cleaning a patient during a catheterization procedure. One would be motivated to modify Solazzo with Serany’s swabsticks so that a caregiver can clean the patient before inserting a catheter and thereby prevent infection. Therefore, it would have been obvious to modify Solazzo with Serany’s swabsticks in order for a caregiver to clean a patient. 

Regarding claim 3, Solazzo discloses a kit further comprising a syringe containing water disposed within the tray (¶ [0025] (e.) an inflation syringe for inflation of a catheter with fluid; ¶ [0043], urinary tract inflation syringe 10).
Solazzo does not explicitly dispose the syringe in the compartment with the Foley catheter. However, Solazzo shows that the Foley catheter is packaged with another container, which holds lubricant (Fig. 8, lubricant fluid 140). A skilled artisan would have been able to modify Solazzo by switching the locations of inflation syringe 10 and lubricant fluid 140. The tray offers a limited number of options for storing the two containers. The two containers could be placed in one of the two compartments (two options), or placed separately in the two compartments (two options). Selecting one of these four options would have been an obvious approach for storing accessories in the tray. 

Claim 5 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Solazzo and Serany, further in view of Fischer; Herbert et al. (US 4554156 A).
Regarding claim 5, Solazzo and Serany do not disclose a syringe containing lubricating jelly. Fischer discloses a wound treating agent (col. 1, lines 5-20); 
comprising a syringe containing a viscous fluid (col. 3, lines 40-50, it is also possible first to convert the powder with a limited amount of liquid into a paste-like consistency and to apply the so obtained gel paste. Syringes are particularly suitable for applying the paste). 
Fischer demonstrates that a syringe is also suitable for storing a viscous gel material in the context of applying a medical product to a patient (col. 3, lines 40-50, Application with a syringe containing such a gel paste is very simple in a hospital. The gel is extruded on to and into the wound and left there as long as appears to be expedient. For this purpose, pre-filled sterile ready-to-use syringes can also be employed). One would be motivated to modify Solazzo and Serany by storing lubricant in a syringe as taught by Fischer since a syringe can dispense a fluid with greater accuracy and convenience. Therefore, it would have been obvious to modify Solazzo and Serany with Fischer’s lubricating jelly syringe in order to store a fluid in a standard container, and to dispense the lubricant more conveniently. 

Double Patenting
The following copending and patented applications are relevant to the claimed invention:
Dickinson; Sarah et al. US 11116937 B2
Tomes; Jennifer E. et al. US 10624614 B2
Lockwood; Robert et al. US 9795761 B2
Lockwood; Robert et al. US 10946169 B2

Each application claims a medical procedure kit, tray or method. However, none of the cited applications claim an opening through a wall that allows access to a lubricating jelly application chamber. Therefore none of the references are cited in a double patenting rejection.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1, 13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 2 of Tomes ‘400; Jennifer E. et al. (US 9808400 B2). 
Regarding pending claim 1, Tomes ‘400 claims all limitations in patented claim 1, including a lubricating jelly application chamber separated by a wall (claim 1, the single level tray including a barrier separating the first compartment from the second compartment); and 
an opening allowing access to the lubricating jelly application chamber (claim 1, the opening of the barrier sized to receive a portion of the indwelling catheter when the indwelling catheter is passed from the second compartment into the first compartment to lubricate the indwelling catheter). 
Regarding pending claim 13, Tomes ‘400 claims all limitations in patented claim 1, including a first syringe and a second syringe (claim 1, a first syringe containing an inflation fluid … a second syringe containing a lubricant);
a tray comprising a first compartment for receiving the first syringe and the second syringe (claim 1, the first syringe disposed within the first compartment of the single level tray … the second syringe disposed within the single level tray); and 
a second compartment for receiving at least a portion of the medical assembly (claim 1, the coiled tube, and the fluid receptacle disposed within the second compartment of the single level tray); and 
an opening allowing passage of at least some of the medical assembly into a lubricating jelly application chamber (claim 1, the opening of the barrier sized to receive a portion of the indwelling catheter when the indwelling catheter is passed from the second compartment into the first compartment to lubricate the indwelling catheter). 

Regarding pending claim 18, Tomes ‘400 claims all limitations in patented claims 1 and 2, including a first syringe and a second syringe disposed within a single compartment (claim 1, the first syringe disposed within the first compartment of the single level tray … the second syringe disposed within the single level tray); and 
one or more swabsticks, a specimen container; the one or more swabsticks disposed within another compartment (claim 2, a third compartment configured to accommodate at least one of a specimen container or a skin cleanser);
a tray defining an opening allowing passage of at least some of coiled tubing into a lubricating jelly application chamber when the lubricating jelly application chamber lubricates at least a portion of a Foley catheter (claim 1, the opening of the barrier sized to receive a portion of the indwelling catheter when the indwelling catheter is passed from the second compartment into the first compartment to lubricate the indwelling catheter).
Although Tomes ‘400 does not explicitly claim swabsticks, Tomes ‘400 claims a skin cleanser (claim 2). Swabs or swab sticks are a common form of cleaning article provided in medical settings. 

Claims 1 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 2 and 7 of Tomes ‘812; Jennifer E. et al. (US 10251812 B2).  
Regarding pending claim 1, Tomes ‘812 claims all limitations in patented claims 1, 2 and 7, including a lubricating jelly application chamber separated by a wall (claim 1, the tray comprising … a first compartment; claim 2, the first compartment defining a lubricating jelly applicator); and 
an opening allowing access to the lubricating jelly application chamber (claim 7, the first barrier defining a first opening between the first compartment and the second compartment). 
Regarding pending claim 13, Tomes ‘812 claims all limitations in patented claims 1 and 7, including a first syringe and a second syringe;
a tray comprising a first compartment for receiving the first syringe and the second syringe (claim 1, a first syringe disposed within the first compartment of the tray; a second syringe disposed within the first compartment of the tray); and 
a second compartment for receiving at least a portion of a medical assembly (claim 1, a catheter assembly comprising a fluid bag disposed within the second compartment of the tray); and 
an opening allowing passage of at least some of the medical assembly into a lubricating jelly application chamber (claim 7, the first barrier defining a first opening between the first compartment and the second compartment). 

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 7, 12, 13 and 15 of Tomes ‘812; Jennifer E. et al. (US 10251812 B2) in view of House; Jamie Glen (US 20070225687 A1).
Regarding pending claim 18, Tomes ‘812 a kit in patented claims 7, 12, 13 and 15, including a first syringe and a second syringe disposed within a single compartment (claim 12, a first syringe and a second syringe disposed in the first compartment);
a specimen container; the specimen container disposed within another compartment (claim 13, a third compartment … further comprising a specimen container disposed in the third compartment); 
a tray defining an opening allowing passage of at least some of coiled tubing into a lubricating jelly application chamber when the lubricating jelly application chamber lubricates at least a portion of a Foley catheter (claim 7, the first barrier defining a first opening between the first compartment and the second compartment; claim 15, the barrier having a first barrier opening). 
Tomes ‘812 does not explicitly claim swabsticks. House discloses an indwelling urinary catheter assembly (¶ [0014], [0040], FIG. 1A … assembly 100a); including swabsticks (¶ [0117] In addition to the sheathed catheter assembly, the kit preferably also contain one or more packaged antiseptic swabs 79 (e.g., swabs saturated with Betadine, Povidone-Iodine or other suitable antiseptic)). 
House packages a catheter assembly with common accessories used during a catheterization procedure (¶ [0122], The packet 79 containing the antiseptic swabs is opened and the urethral area around the urethral opening is cleansed using the antiseptic swabs). One would be motivated to modify Tomes ‘812 with House’s swabsticks to perform a cleaning step during a catheterization procedure to minimize the chance of infection. Therefore, it would have been obvious to modify Tomes ‘812 with House’s swabsticks in order to minimize the risk of infection by cleaning a patient prior to a catheterization procedure. 

Claims 1 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 29, 34, 36, 37 and 44 of Tomes ‘753; Jennifer E. et al. US 9522753 B2).  
Regarding pending claim 1, Tomes ‘753 claims all limitations in patented claims 29, 34, 37 and 44, including a lubricating jelly application chamber separated by a wall (claim 29, a catheter package assembly; claim 34, at least three compartments separated by barriers and a perimeter wall … a first barrier separating the first compartment from the second compartment; claim 37, the first compartment defining a lubricating jelly application chamber); and 
an opening allowing access to the lubricating jelly application chamber (claim 44, the at least two compartments further comprising a second compartment separated from the first compartment by a wall with an opening). 
Regarding pending claim 13, Tomes ‘753 claims all limitations in patented claims 29, 36 and 44, including a first syringe and a second syringe (claim 29, a first syringe and a second syringe disposed within the single level tray); 
a tray comprising a first compartment for receiving the first syringe and the second syringe (claim 36, the first compartment to support the first syringe and the second syringe at different heights);
a second compartment for receiving at least a portion of a medical assembly (claim 36, the coiled medical device disposed within the second compartment); and 
an opening allowing passage of at least some of the medical assembly into a lubricating jelly application chamber (claim 44, the at least two compartments further comprising a second compartment separated from the first compartment by a wall with an opening). 

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 3, 29, 36 and 44 of Tomes ‘753; Jennifer E. et al. (US 9522753 B2) in view of House; Jamie Glen (US 20070225687 A1).
Regarding pending claim 18, Tomes ‘753 claims all limitations in patented claims 3, 29, 36 and 44, including a first syringe and a second syringe disposed within a single compartment (claim 29, a first syringe and a second syringe disposed within the single level tray; claim 36, the first compartment to support the first syringe and the second syringe at different heights);
one or more swabsticks; the one or more swabsticks disposed within another compartment (claim 3, wherein the one or more medical devices comprise gloves, hand sanitizer, alcohol wipes);
a tray defining an opening allowing passage of at least some of coiled tubing into a lubricating jelly application chamber when the lubricating jelly application chamber lubricates at least a portion of a Foley catheter (claim 44, the at least two compartments further comprising a second compartment separated from the first compartment by a wall with an opening). 
Regarding the limitation of swabsticks, Tomes ‘753 claims alcohol wipes (claim 3). Swabs or swab sticks are a common form of cleaning wipe provided in medical settings. 
Tomes ‘753 does not explicitly claim a specimen container. House discloses an indwelling urinary catheter assembly (¶ [0014], [0040], FIG. 1A … assembly 100a); including a specimen container (¶ [0117], the kit preferably also contain … small urine specimen bottle (with cap) 78). 
House packages a catheter assembly with common accessories used during a catheterization procedure (¶ [0125] After commencement of urine flow, outlet 18 of catheter 10 may be directed briefly into the specimen container 78, to collect a sterile specimen, if needed). One would be motivated to modify Tomes ‘753 with House’s specimen container to collect a clean specimen during a catheterization procedure and optionally analyze it for infection or other problems. Therefore, it would have been obvious to modify Tomes ‘753 with House’s specimen container in order to collect a urine sample for later analysis.

Claims 1, 2, 4-13 and 16-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 20, 37-39, 46-49 and 54 of Tomes ‘088; Jennifer E. et al. US 9745088 B2). 
Regarding pending claim 1, Tomes ‘088 claims all limitations in patented claims 1, 4 and 5, including a lubricating jelly application chamber separated by a wall (claim 1, a medical procedure kit … the at least two compartments comprising a first compartment to support the first syringe and the second syringe; claim 4, the at least two compartments further comprising a second compartment separated from the first compartment by a wall with an opening; claim 5, the first compartment defining a lubricating jelly application chamber); and 
an opening allowing access to the lubricating jelly application chamber (claim 4, the at least two compartments further comprising a second compartment separated from the first compartment by a wall with an opening). 
Regarding pending claim 13, Tomes ‘088 claims all limitations in patented claims 1 and 4, including a first syringe and a second syringe; a tray comprising a first compartment for receiving the first syringe and the second syringe (claim 1, a medical procedure kit, comprising … a first syringe and a second syringe disposed within the tray); 
a second compartment for receiving at least a portion of a medical assembly (claim 1, a tray having a compartment for receiving a medical assembly; claim 4, the at least two compartments further comprising a second compartment separated from the first compartment by a wall with an opening, further comprising a catheter assembly disposed within the second compartment, the catheter assembly comprising a fluid bag); and 
an opening allowing passage of at least some of the medical assembly into a lubricating jelly application chamber (claim 4, a second compartment separated from the first compartment by a wall with an opening). 
Regarding pending claim 18, Tomes ‘088 claims all limitations in patented claims 1, 4, 5, 49 and 54, including a first syringe and a second syringe disposed within a single compartment (claim 1, a medical procedure kit; claim 4, the first compartment to support the first syringe and the second syringe at different heights); 
one or more swabsticks, a specimen container; the one or more swabsticks disposed within another compartment (claim 49, further comprising a specimen jar disposed within the single layer tray; claim 54, further comprising one or more swabsticks disposed within the single layer tray);
a tray defining an opening allowing passage of at least some of coiled tubing into a lubricating jelly application chamber when the lubricating jelly application chamber lubricates at least a portion of a Foley catheter (claim 4, the at least two compartments further comprising a second compartment separated from the first compartment by a wall with an opening; claim 5, the first compartment defining a lubricating jelly application chamber). 
Pending claims 2, 4-12, and 16-20 are rejected over patented claims 1, 4, 20, 37-39, 46-48 and 54 of Tomes ‘088 as shown in table 1. 
Table 1: Tomes ‘088
double patenting
Pending claim 
Tomes ‘088 
Pending claim 
Tomes ‘088 
2
54
10
48
4
4
11
37
5
46
12
39
6
  37, 38
16
1, 4
7
37
17
20
8
37
19
54
9
47
20
1, 4



Claims 1, 13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 4, 5, 7, 11-13, 18 and 19 of Tomes ‘243; Jennifer E. et al. (US 10640243 B2). 
Regarding pending claim 1, Tomes ‘243 claims all limitations in patented claims 1 and 4, including a lubricating jelly application chamber separated by a wall (claim 1, a medical procedure kit, comprising: a single layer tray comprising a compartment and a lubricating jelly application chamber separated by a wall with an opening); and 
an opening allowing access to the lubricating jelly application chamber (claim 4, the opening in the wall located between the compartment and the lubricating jelly application chamber). 
Regarding pending claim 13, Tomes ‘243 claims all limitations in patented claims 1, 4, 5, 7 and 11-13, including a first syringe and a second syringe (claim 1, a medical procedure kit; claim 11, wherein the first syringe and the second syringe are arranged in the single layer tray in accordance with their order of use during a Foley catheterization procedure); 
a tray comprising a first compartment for receiving the first syringe and the second syringe (claim 5, the container of lubricating jelly comprising a syringe containing the lubricating jelly; claim 7, further comprising a second syringe disposed within the single layer tray; claim 12, the lubricating jelly application chamber comprising one or more contours for accommodating flanges of one or more of the syringe or the second syringe);
a second compartment for receiving at least a portion of a medical assembly (claim 13, wherein the coiled tubing, the drain bag, and the Foley catheter are disposed within the compartment); and 
an opening allowing passage of at least some of the medical assembly into a lubricating jelly application chamber (claim 1. A medical procedure kit, comprising: a single layer tray comprising a compartment and a lubricating jelly application chamber separated by a wall with an opening; 4, the opening in the wall located between the compartment and the lubricating jelly application chamber). 
Regarding pending claim 18, Tomes ‘243 claims all limitations in patented claims 1, 12, 18 and 19, including a first syringe and a second syringe disposed within a single compartment (claim 1, a medical procedure kit; claim 12, the lubricating jelly application chamber comprising one or more contours for accommodating flanges of one or more of the syringe or the second syringe);
one or more swabsticks, a specimen container; the one or more swabsticks disposed within another compartment (claim 18, one or more medical devices disposed within the single layer tray, claim 19, wherein the one or more medical devices comprise one or more of: one or more swabsticks, or a specimen container);
a tray defining an opening allowing passage of at least some of coiled tubing into a lubricating jelly application chamber when the lubricating jelly application chamber lubricates at least a portion of a Foley catheter (claim 1, a single layer tray comprising a compartment and a lubricating jelly application chamber separated by a wall with an opening). 

Claims 1, 13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1 and 3 of Tomes ‘992; Jennifer E. et al. US 10946992 B2).  
Regarding pending claim 1, Tomes ‘992 claims all limitations in patented claim 1, including a lubricating jelly application chamber separated by a wall (claim 1, a medical procedure kit, comprising: a single layer tray comprising a first compartment, a second compartment, and a third compartment, the first compartment being separated from the second compartment by a wall … the first compartment defining a lubricating jelly application chamber); 
a container of lubricating jelly (claim 3, wherein the first syringe contains lubricating jelly);
an opening allowing access to the lubricating jelly application chamber (claim 1, the wall defining an opening through which the portion of the Foley catheter can be passed to lubricate the portion of the Foley catheter). 
Regarding pending claim 13, Tomes ‘992 claims all limitations in patented claim 1, including a first syringe and a second syringe; a tray comprising a first compartment for receiving the first syringe and the second syringe (claim 1, a medical procedure kit, comprising: a single layer tray comprising a first compartment, a second compartment … the first compartment being separated from the second compartment by a wall; a first syringe and a second syringe each disposed within the single layer tray); 
a second compartment for receiving at least a portion of a medical assembly (claim 1, a Foley catheter coupled to a fluid drain bag via a coiled tubing, the Foley catheter disposed within the second compartment such that the fluid drain bag is between a base member of the single layer tray and the Foley catheter); and 
an opening allowing passage of at least some of the medical assembly into a lubricating jelly application chamber (claim 1, the first compartment defining a lubricating jelly application chamber … the wall defining an opening through which the portion of the Foley catheter can be passed to lubricate the portion of the Foley catheter). 
Regarding pending claim 18, Tomes ‘992 claims all limitations in patented claim 1, including a first syringe and a second syringe (claim 1, a first syringe and a second syringe each disposed within the single layer tray);
one or more swabsticks, a specimen container; the one or more swabsticks disposed within another compartment (claim 1, one or more swabsticks; and a specimen container, one or both of the one or more swabsticks and the specimen container being disposed within the third compartment);
a tray defining an opening allowing passage of at least some of coiled tubing into a lubricating jelly application chamber when the lubricating jelly application chamber lubricates at least a portion of a Foley catheter (claim 1, the first compartment defining a lubricating jelly application chamber to lubricate at least a portion of the Foley catheter, the wall defining an opening through which the portion of the Foley catheter can be passed to lubricate the portion of the Foley catheter).
Tomes ‘992 does not explicitly claim that the first and second syringes are disposed within a single compartment. However, this would have been an obvious choice since the number of options are limited. Tomes ‘992 claims that the kit comprises three compartments (claim 1, a first compartment, a second compartment, and a third compartment), and that the Foley catheter and bag occupy the second compartment (claim 1, the Foley catheter disposed within the second compartment) . Placing both of the syringes in the first compartment will enable the syringes to fit in the remaining open space. 

Claims 1, 13 and 18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 6, 9, 11 and 13 of Tomes ‘352; Jennifer E. et al. US 9283352 B2). 
Regarding pending claim 1, Tomes ‘352 claims all limitations in patented claims 1, 9 and 11, including a lubricating jelly application chamber separated by a wall (claim 1, a catheterization procedure system … the first compartment defines a lubricating jelly application compartment); 
a container of lubricating jelly (claim 1, a lubricating jelly application compartment to receive lubricating jelly from the one of the first syringe or the second syringe); and 
an opening allowing access to the lubricating jelly application chamber (claim 9, the wall to separate the first compartment from other compartments of the at least two compartments, the wall defining an opening; claim 11, at least one opening defined in the single level tray to allow the catheter to pass from the second compartment into the lubrication channel). 
Regarding pending claim 13, Tomes ‘352 claims all limitations in patented claims 1, 9 and 11, including a first syringe and a second syringe (claim 1, a first syringe and a second syringe); 
a tray comprising a first compartment for receiving the first syringe and the second syringe (claim 1, the first syringe and the second syringe are disposed within the first compartment);
a second compartment for receiving at least a portion of a medical assembly (claim 1, the catheter and the fluid bag are disposed within the second compartment); and 
an opening allowing passage of at least some of the medical assembly into a lubricating jelly application chamber (claim 9, the wall to separate the first compartment from other compartments of the at least two compartments, the wall defining an opening; claim 11, at least one opening defined in the single level tray to allow the catheter to pass from the second compartment into the lubrication channel). 
Regarding pending claim 18, Tomes ‘352 claims all limitations in patented claims 1, 6, 9, 11 and 13, including a first syringe and a second syringe disposed within a single compartment (claim 1, the first syringe and the second syringe are disposed within the first compartment);
one or more swabsticks and a specimen container; the one or more swabsticks disposed within another compartment (claim 6, further comprising a specimen container; claim 13, a third compartment, further comprising one or more swabsticks disposed within the third compartment); 
a tray defining an opening allowing passage of at least some of coiled tubing into a lubricating jelly application chamber when the lubricating jelly application chamber lubricates at least a portion of a Foley catheter (claim 9, the wall to separate the first compartment from other compartments of the at least two compartments, the wall defining an opening; claim 11, at least one opening defined in the single level tray to allow the catheter to pass from the second compartment into the lubrication channel). 

Claims 1 and 13 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Tomes ‘596; Jennifer E. et al. US 9808596 B2).  
Regarding pending claim 1, Tomes ‘596 claims all limitations in patented claim 1, including a lubricating jelly application chamber separated by a wall (claim 1, a catheterization kit … the single level tray including a barrier and a perimeter wall … the barrier defining an opening … the first compartment configured to receive the lubricating jelly from the second syringe); 
a container of lubricating jelly (claim 1, the first compartment configured to receive the lubricating jelly from the second syringe); and 
an opening allowing access to the lubricating jelly application chamber (claim 1, the opening of the barrier sized to receive a portion of the Foley catheter when a tip of the Foley catheter is passed from the second compartment into the first compartment to lubricate the tip of the Foley catheter). 
Regarding pending claim 13, Tomes ‘596 claims all limitations in patented claim 1, including a first syringe and a second syringe (claim 1, the first syringe containing an inflation fluid … the second syringe containing a lubricating jelly); 
a tray comprising a first compartment for receiving the first syringe and the second syringe (claim 1, a first syringe disposed in the first compartment … a second syringe disposed in the first compartment);
a second compartment for receiving at least a portion of a medical assembly (claim 1, a Foley catheter disposed in the second compartment); and 
an opening allowing passage of at least some of the medical assembly into a lubricating jelly application chamber (claim 1, the opening of the barrier sized to receive a portion of the Foley catheter when a tip of the Foley catheter is passed from the second compartment into the first compartment to lubricate the tip of the Foley catheter). 

Claim 18 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of Tomes ‘596; Jennifer E. et al. US 9808596 B2) in view of House; Jamie Glen (US 20070225687 A1).
Regarding pending claim 18, Tomes ‘596 claims a kit including a first syringe and a second syringe disposed within a single compartment (claim 1, a first syringe disposed in the first compartment … a second syringe disposed in the first compartment);
multiple compartments (claim 1, a single level tray defining a first compartment and a second compartment);
a tray defining an opening allowing passage of at least some of coiled tubing into a lubricating jelly application chamber when the lubricating jelly application chamber lubricates at least a portion of a Foley catheter (claim 1, the opening of the barrier sized to receive a portion of the Foley catheter when a tip of the Foley catheter is passed from the second compartment into the first compartment to lubricate the tip of the Foley catheter).
Tomes ‘596 does not explicitly claim swabsticks or a specimen container. House discloses an indwelling urinary catheter assembly (¶ [0014], [0040], FIG. 1A … assembly 100a); including swabsticks (¶ [0117] In addition to the sheathed catheter assembly, the kit preferably also contain one or more packaged antiseptic swabs 79 (e.g., swabs saturated with Betadine, Povidone-Iodine or other suitable antiseptic)); and
a specimen container (¶ [0117], the kit preferably also contain … small urine specimen bottle (with cap) 78). 
House packages a catheter assembly with common accessories used during a catheterization procedure (¶ [0122], [0125]). One would be motivated to modify Tomes ‘596 with House’s swabsticks and specimen container to cleanse the patient’s urethral area prior to inserting a catheter, and to collect a clean specimen and optionally analyze it for infection or other problems. Therefore, it would have been obvious to modify Tomes ‘596 with House’s swabsticks and specimen container in order to clean a patient prior to catheterization and to collect a urine sample for later analysis. 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zoland; Mark P. et al.	US 20110017621 A1
Malessa; Ralf et al.	US 20100272669 A1
Dominguez; Angel I. et al.	US 20110225726 A1
Horan; Robert et al.	US 5339955 A
Schommer; Philip E. et al.	US 5887749 A

Any inquiry concerning this communication or earlier communications from the examiner should be directed to:
Tel 	571-272-2590
Fax 	571-273-2590
Email 	Adam.Marcetich@uspto.gov 

The Examiner can be reached 8am-4pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached at 571-272-1115.  The fax phone number for the organization where this application is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 
Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Adam Marcetich/
Primary Examiner, Art Unit 3781